Citation Nr: 9930048	
Decision Date: 10/21/99    Archive Date: 10/29/99

DOCKET NO.  97-34 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for a chronic sleep 
disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
peripheral neuropathy on a direct basis or as a residual of 
exposure to Agent Orange.  

3.  Entitlement to service connection for hepatitis on a 
direct basis or as residual of exposure to Agent Orange.

4.  Entitlement to service connection for chronic diarrhea on 
a direct basis or as a residual of exposure to Agent Orange. 


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1970 to 
September 1975.  He served in combat in Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from  rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.


FINDING OF FACT

Symptomatology associated with the veteran's chronic sleep 
disorder cannot be dissociated from the sleep disturbance 
associated with his service-connected post-traumatic stress 
disorder (PTSD). 


CONCLUSIONS OF LAW

Compensation already being awarded for chronic sleep 
impairment under the provisions of 38 C.F.R. § 4.130, the 
claim of entitlement to service connection for a chronic 
sleep disorder is dismissed for lack of a justiciable 
controversy.  38 U.S.C.A. § 7104 (West 1991); 38 C.F.R. §§ 
4.14, 4.130, Diagnostic Code 9411 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service-connection is in effect for PTSD.  

All disabilities, including those arising from a single 
disease entity, are rated separately, and all disability 
ratings are then combined in accordance with 38 C.F.R. § 4.25 
(1999).  The evaluation of the same "disability" or the same 
"manifestations" under various diagnoses is, however, not 
allowed.  38 C.F.R. § 4.14.  Thus, a claimant may not be 
compensated twice for the same symptomatology as "such a 
result would overcompensate the claimant for the actual 
impairment of his earning capacity."  See Brady v. Brown, 4 
Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 1155).  
This would result in pyramiding, which is contrary to the 
provisions of 38 C.F.R. § 4.14.  A claimant may have separate 
and distinct manifestations attributable to the same injury, 
however.  If present, these should be rated under different 
diagnostic codes.  See Fanning v. Brown, 4 Vet. App. 225 
(1993).

In this case, the veteran testified during an April 1999 
hearing at the RO in Oakland, California that symptoms 
associated with his chronic sleep disorder were not different 
than the symptoms associated with his service-connected PTSD.  
A review of the record does not show any evidence of a 
superimposed sleep disability.

A review of the rating criteria for PTSD reveals that chronic 
sleep impairment is a disabling manifestation of PTSD.  In 
light of that fact, and as the veteran is already compensated 
for PTSD, he is already being compensated for his sleep 
problems.  Therefore, a grant of a separate rating for a 
sleep disorder would constitute pyramiding.  Accordingly, as 
the veteran is already service connected for the claimed 
disability the Board finds that this appeal should be 
dismissed for lack of a justiciable issue.  38 U.S.C.A. § 
7104.

ORDER

Service connection already having been granted for a disease 
manifested by chronic sleep impairment, the claim of 
entitlement to service connection for a chronic sleep 
disorder is dismissed for lack of a justiciable issue.


REMAND

In September 1998, the United States Court of Appeals for the 
Federal Circuit overruled the interpretation issued by the 
United States Court of Appeals for Veterans Claims in Colvin 
v. Derwinski, 1 Vet. App. 171 (1991), and directed that the 
question whether new and material evidence had been submitted 
must be reviewed under the provisions of 38 C.F.R. § 3.156 
(1999).  Hodge v. West, 155 F.3d 1356 (Fed.Cir. 1998).  
Accordingly, as the Oakland RO relied exclusively on the 
standard set forth in Colvin in their review of this case, 
this case must be remanded for specific consideration of the 
lowered standard set forth in 38 C.F.R. § 3.156, 
notwithstanding the fact that at the time of the RO's initial 
consideration the Colvin standard was the law of the land.  

With respect to the issues of entitlement to service 
connection for hepatitis and chronic diarrhea the veteran 
during his April 1999 hearing before the undersigned Member 
testified that he had hepatitis and chronic diarrhea as 
result of a fever in service in 1970.   He asserted that 
these problems were caused by food, water and unsanitary 
conditions in Vietnam.  In the alternative, he argued that 
chronic diarrhea and hepatitis were due to Agent Orange 
exposure.  He testified that a private physician, Dr. Witman, 
had attributed his hepatitis to his military service, but 
alas, a  review of that medical record, however, is devoid of 
any such opinion.  Finally, the veteran testified that he 
received two tattoos on his right arm in service in either 
1971 or 1972.  

Service medical records reflect that in September 1969, the 
veteran was seen at the dispensary with complaints of 
headaches, nausea, vomiting and slight abdominal pain.  He 
denied diarrhea.  In March 1970, the veteran complained of 
having a severe headache, stomach pains, vomiting, weakness, 
chills; he had a fever of 100.4 degrees.  It was noted that 
the veteran was lethargic, had no appetite, had been sick for 
the previous two days and sweated alot.  He reported having 
generalized stomach pain and meningitis was to be ruled out.  
In late March to early April 1970, the veteran was 
hospitalized for a nonspecific febrile illness.  In November 
1972, the veteran had a tattoo of the left arm removed.  
During a May 1975 examination for separation, the veteran's 
genitourinary system, liver and abdomen were all found to be 
normal.  A tattoo was, however, described. 

Private medical records, dated in June 1996 and June 1997, 
submitted by Cynthia K. Kapjian and Barry H. Witman, M.D., 
reflect that the veteran was presented to the emergency room 
in June 1996 with complaints of fatigue and headaches.  At 
that time, the veteran related that he had eaten in a Thai 
restaurant a few weeks previously, but that he had no other 
possible exposure to hepatitis A or B.  The assessment was 
hepatitis.  A private treatment report, dated in June 1997, 
submitted by Barry H. Witman, M.D., reflects that the veteran 
had been diagnosed as having hepatitis, but it was unclear as 
to what type.  It was noted that the veteran had lived in 
both Africa and Vietnam for three years and the assessment of 
the examiner was persistent diarrhea.  

In Robinette v. Brown, 8 Vet. App. 69 (1995), the Court held 
that 38 U.S.C.A. § 5103 (West 1991) required that VA inform 
the veteran what he was missing to complete his application 
for a particular disability.  Accordingly, this case is 
REMANDED to the RO for the following actions:

In light of the foregoing, this case is REMANDED for the 
following action:

1.  The RO should contact the veteran and 
request that he identify all health care 
providers who have treated him for either 
hepatitis or diarrhea since service.  In 
particular the veteran should be 
informed, pursuant to 38 U.S.C.A. § 5103, 
to provide greater detail concerning the 
purported opinion expressed by Dr. Witman 
concerning the etiological relationship 
between service and hepatitis.  After 
securing any necessary authorizations 
from the veteran the RO should attempt to 
secure all evidence which has not been 
previously associated with the claims 
folder.  All attempts to secure this 
evidence must be fully documented in the 
claims file.  

2.  After completion of the foregoing, 
the RO should schedule the veteran for a 
comprehensive gastrointestinal 
examination.  All indicated studies and 
tests necessary to determine the nature 
and etiology of any hepatitis and chronic 
diarrhea must be conducted.  The claims 
folder must be made available to and 
reviewed by the examiner prior to 
conducting the requested studies.  
Thereafter, the following questions must 
be answered:

a)  Does the veteran currently suffer 
from hepatitis and/or chronic diarrhea?  

b)  If the veteran suffers from hepatitis 
and/or chronic diarrhea, is it at least 
as likely as not that it/they is/are 
related to service in Vietnam to include 
findings noted in the service medical 
records or exposure to Agent Orange?  Is 
it at least as likely as not that the 
disorder is related to being tattooed 
inservice? 

A complete written rationale for all 
opinions made must be provided.  If any 
requested opinion cannot be provided that 
fact should be noted and a detailed 
explanation provided explaining why 
securing the opinion is not possible.

3.  After the development requested has 
been completed, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND and Stegall v. 
West, 11 Vet. App. 268 (1998).  If the 
report is deficient in any manner, the RO 
must implement corrective procedures at 
once.

4.  Thereafter, the RO should 
readjudicate the issues of entitlement to 
service connection for hepatitis, and 
chronic diarrhea.  The claim to reopen 
the issue of entitlement to service 
connection for peripheral neuropathy 
should be readjudicated under the 
decision announced in Hodge.  

This case is remanded pursuant to the provisions of 38 
U.S.C.A. § 5103 (West 1991), and to comply with due process 
provisions announced in Hodge.

If the benefits sought are not granted, the veteran and his 
representative should be furnished with a supplemental 
statement of the case and provided an opportunity to respond.  
The case should then be returned to the Board for further 
appellate consideration.  By this action, the Board intimates 
no opinion, legal or factual, as to the ultimate disposition 
warranted.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 

